Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2020.06.04
                                                                              17:38:22 -05'00'



           Illinois Insurance Guaranty Fund v. Priority Transportation, Inc.,
                               2019 IL App (1st) 181454



Appellate Court        ILLINOIS INSURANCE GUARANTY FUND, Plaintiff-Appellee, v.
Caption                PRIORITY TRANSPORTATION, INC., f/k/a Transit Group, Inc.;
                       TRANSIT GROUP TRANSPORTATION, LLC, a/k/a 1999 TGT
                       Merger Sub, Inc.; TIM WITTE; and ACE INSURANCE COMPANY,
                       Defendants (Priority Transportation, Inc., f/k/a Transit Group, Inc.;
                       Transit Group Transportation, LLC, a/k/a 1999 TGT Merger Sub, Inc.;
                       and Ace Insurance Company, Defendants-Appellants).



District & No.         First District, Fourth Division
                       No. 1-18-1454



Rehearing denied       October 4, 2019
Opinion filed          October 24, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 09-CH-16558; the
Review                 Hon. David B. Atkins, Judge, presiding.



Judgment               Affirmed.


Counsel on             John P. Bergin and Peter J. Lorenz, of Lorenz & Bergin, P.C., of
Appeal                 Chicago, for appellants.

                       J. Murray Pinkston III, of Stone & Johnson, Chtrd., of Chicago, for
                       appellee.
     Panel                    JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Presiding Justice Gordon and Justice McBride concurred in the
                              judgment and opinion.


                                              OPINION

¶1         Tim Witte was employed as a truck driver by Fox Midwest Transport, Inc. (Fox Midwest),
      which from March 1, 1999, until March 1, 2000, had a workers’ compensation policy issued
      by Fremont Casualty Insurance Company (Fremont). On December 31, 1999, Fox Midwest
      merged into 1999 TGT Merger Sub, Inc., a subsidiary of Transit Group, Inc., a trucking
      business, that itself had a workers’ compensation policy issued by Ace Insurance Company
      (Ace), effective from January 1, 2000, until January 1, 2001. On January 17, 2000, Witte
      sustained injuries on the job and later filed a workers’ compensation claim. Fremont began
      paying him benefits until July 2, 2003, when it was involuntarily liquidated by the State of
      Illinois. Thereafter, the Illinois Insurance Guaranty Fund (Fund) became the provider of
      benefits to Witte and has provided him benefits ever since.
¶2         Several years later, the Fund sued Priority Transportation, Inc. (formerly known as Transit
      Group, Inc.), and Transit Group Transportation, LLC (also known as 1999 TGT Merger Sub,
      Inc.) (collectively, the Transit Group entities), along with Witte and Ace. The Fund alleged
      that, because of the merger, the Transit Group entities were Witte’s employer and that they had
      a workers’ compensation policy covering their employers through Ace. As such, the Fund
      contended there was other workers’ compensation insurance coverage available to Witte and
      sought declarations that the Transit Group entities and Ace should be responsible for the
      benefits paid and payable to Witte as a result of his workplace accident. The Transit Group
      entities and Ace filed a joint motion to dismiss, arguing that the circuit court lacked subject-
      matter jurisdiction to entertain the Fund’s claims. Thereafter, the Fund, the Transit Group
      entities, and Ace filed cross-motions for summary judgment. Following a hearing on all of the
      motions, the circuit court denied the motion to dismiss, finding it had subject matter
      jurisdiction to entertain the Fund’s claims. And the circuit court granted the Fund’s motion for
      summary judgment and denied the motions for summary judgment of the Transit Group entities
      and Ace, finding that, because of the merger, Witte was covered under the workers’
      compensation insurance policy of the Transit Group entities at the time of his injury.
¶3         The Transit Group entities and Ace appealed, contending that the circuit court erred in
      denying their joint motion to dismiss and their motions for summary judgment and erred in
      granting the Fund’s motion for summary judgment. For the reasons that follow, we affirm all
      of the circuit court’s judgments.

¶4                                         I. BACKGROUND
¶5                             A. The Illinois Insurance Guaranty Fund
¶6        Before delving into the history of this case, we briefly provide a background about workers’
      compensation benefits and the Fund. The principal purpose of the Workers’ Compensation Act
      (Act) (820 ILCS 305/1 et seq. (West 2000)) is to provide financial protection for workers
      injured during the course and scope of their employment. Cassens Transport Co. v. Illinois
      Industrial Comm’n, 218 Ill. 2d 519, 524 (2006). Pursuant to the goal of protecting workers

                                                 -2-
       financially, the Act was written to provide prompt and fair recovery without proof of fault for
       workers who are accidentally injured in the workplace (Fregeau v. Gillespie, 96 Ill. 2d 479,
       486 (1983)), but also to protect employers from the prospects of civil litigation by its
       employees (see Mitsuuchi v. City of Chicago, 125 Ill. 2d 489, 494 (1988)). This goal, however,
       can be frustrated when the workers’ compensation insurer becomes insolvent, cannot provide
       benefits to an injured worker, and has placed no adequate bond with the Illinois Industrial
       Commission.
¶7          Due to the possibility of the insolvency of a workers’ compensation insurer, in addition to
       various other types of insurance providers, the Illinois Insurance Code created the Fund (215
       ILCS 5/532 to 553 (West 2000)), a nonprofit entity that protects holders of policies issued by
       insurers that become insolvent “and third-party claimants under those policies, when expected
       coverage ceases to exist.” Rogers v. Imeri, 2013 IL 115860, ¶ 14. The Fund is not intended to
       be an independent or collateral source of insurance benefits, but rather is “ ‘a source of last
       resort,’ whose role as a substitute insurer is subject to certain statutory limitations.” Id. (quoting
       Illinois Insurance Guaranty Fund v. Farmland Mutual Insurance Co., 274 Ill. App. 3d 671,
       673 (1995)). In other words, when a claimant is receiving insurance benefits and his insurer
       becomes insolvent, the Fund steps into the shoes of the insurer to maintain the position of the
       claimant. Skokie Castings, Inc. v. Illinois Insurance Guaranty Fund, 2013 IL 113873. ¶ 29.
       But because the Fund is a source of last resort, a claimant must exhaust all rights he has under
       any other insurance policy applicable to his claim or loss. 215 ILCS 5/546(a) (West 2000);
       Hasemann v. White, 177 Ill. 2d 414, 418 (1997).

¶8                                      B. The History of the Case
¶9         The following is a history of the parties involved, taken from the documents relied upon
       by both parties in their cross-motions for summary judgment.
¶ 10       During the late 1990s, Transit Group, Inc., was in the process of acquiring trucking
       companies across the United States in order to create a nationwide transportation network.
       According to the deposition of Paul Kostelac, the former vice president of risk management of
       Transit Group, Inc., to facilitate certain acquisitions, particularly for tax reasons, Transit
       Group, Inc., would use subsidiary entities to perform the acquisitions. Kostelac asserted that
       the subsidiaries were merely “legal vessel[s]” to effectuate the acquisitions and that the
       acquisitions would “roll” into Transit Group, Inc., “very rapidly,” as “[g]enerally it just [took]
       time to get the lawyers together to get the paper completed and get it signed.”
¶ 11       In May 1999, Tim Witte, a truck driver, began working for Fox Midwest and continued
       working for them into December 1999 when Transit Group, Inc., was in the process of
       acquiring Fox Midwest through a statutory merger. At this time, Fox Midwest had a workers’
       compensation policy through Fremont, which was in effect from March 1, 1999, to March 1,
       2000. To facilitate the acquisition of Fox Midwest, Transit Group, Inc., created a subsidiary,
       1999 TGT Merger Sub, Inc. (TGT Merger).
¶ 12       According to a “Certificate of Merger of Fox Midwest Transport, Inc. into 1999 TGT
       Merger Sub, Inc,” dated December 23, 1999, Fox Midwest was a Wisconsin corporation, and
       TGT Merger was a Delaware corporation. The certificate stated that an “Agreement and Plan
       of Merger” had been approved and the “surviving corporation of the merger” would be TGT
       Merger.


                                                     -3-
¶ 13       In the “Agreement and Plan of Merger,” there was a section titled “Effect of Merger,” that
       stated:
               “At the conclusion of the Merger, (a) the separate existence of Fox [Midwest] will
               cease and Fox [Midwest] will be merged with and into [TGT Merger] and [TGT
               Merger] will be the surviving corporation pursuant to the terms of the Certificate of
               Merger.”
       Another section of the agreement was titled “Rights and Liabilities of Fox [Midwest],” which
       stated:
               “At and after the Merger, without further act or deed, all of the rights, privileges and
               powers, and all of the property, real, personal and mixed of, and all debts due to Fox
               [Midwest], as well as all of the things and causes of action belonging to Fox [Midwest]
               shall be the property of [TGT Merger] as they were the property of Fox ***; all rights
               of creditors and all liens upon any property of any of the parties hereto shall be
               preserved, unimpaired, and all debts, liabilities, and duties of the respective parties
               hereto shall thenceforth attach to [TGT Merger] and may be enforced against it to the
               same extent as if such debts, liabilities, and duties had been incurred or contracted by
               it.”
       The agreement declared that the merger would become effective just before midnight on
       December 31, 1999.
¶ 14       Meanwhile, Transit Group, Inc., had its own workers’ compensation policy through Pacific
       Employers Insurance Company, a company that Ace had acquired. The policy of Transit
       Group, Inc., commenced on January 1, 2000, and was in effect until January 1, 2001. The
       policy named “Transit Group, Inc.,” as the insured but also included multiple “Other Insureds
       Extension” pages, listing several other entities, including “Transit Group Transportation,
       LLC,” and other entities that Transit Group, Inc., had acquired during the late 1990s. Fox
       Midwest’s name was not included as another insured. And the policy covered “TRUCKING
       IL” as a workplace. According to the policy, the premiums required by Ace were only an
       estimate and the final premium would “be determined after” the policy period ended “by using
       the actual, not the estimated, premium basis and the proper classifications and rates that
       lawfully apply to the business and work covered by this policy.”
¶ 15       On January 17, 2000, Witte was on the job in Illinois, near or in Itasca, when he stepped
       out of his truck, slipped, and fell on ice, which resulted in injuries to his head, knee, and
       shoulder. Following the accident, he filed a workers’ compensation claim with the Illinois
       Industrial Commission, whose name later was changed to the Illinois Workers’ Compensation
       Commission (Commission), and began receiving compensation from Fremont based on Fox
       Midwest’s policy. 1 Fremont continued to pay Witte workers’ compensation benefits until July
       2, 2003, when the company was involuntarily liquidated by the State of Illinois. At this time,
       the Fund took over as Witte’s benefit provider.
¶ 16       Meanwhile, documentary evidence and deposition testimony demonstrate that Fox
       Midwest was expressly added to the workers’ compensation policy of Transit Group, Inc., on



          1
           The name change occurred in January 2005. See Roberson v. Industrial Comm’n, 225 Ill. 2d 159,
       162 n.1 (2007) (citing 820 ILCS 305/1(c) (West 2004)).

                                                   -4-
       March 1, 2000.

¶ 17                                         C. The Complaint
¶ 18       At issue in this case is the Fund’s amended two-count complaint for declaratory judgment
       against the Transit Group entities (Priority Transportation, Inc., and Transit Group
       Transportation, LLC), Witte, and Ace.
¶ 19       According to count I of the amended complaint, on or before December 31, 1999, Transit
       Group Transportation, LLC (also known as 1999 TGT Merger Sub, Inc., or as TGT Merger in
       this opinion), was a subsidiary of Priority Transportation, Inc. (formerly known as Transit
       Group, Inc.). The amended complaint asserted that, on December 31, 1999, Fox Midwest
       merged into TGT Merger, and following the merger, Fox Midwest ceased to exist as a separate
       corporate entity. The amended complaint alleged that, because there was no entity known as
       Fox Midwest, Witte was employed by TGT Merger at the time of his January 17, 2000,
       workplace accident. Count I therefore “demand[ed] judgment against [the Transit Group
       entities] for declaration that [the Transit Group entities] are responsible” for the workers’
       compensation benefits paid to and owed to Witte in connection with his workplace accident.
¶ 20       According to count II of the amended complaint, on or before December 31, 1999, Ace
       issued a workers’ compensation policy to Transit Group, Inc., the parent company of TGT
       Merger. The amended complaint asserted that, after Witte’s January 17, 2000, workplace
       accident, Fremont, which had issued a workers’ compensation policy to Fox Midwest, began
       paying out benefits to Witte until Fremont was involuntarily liquidated by the State of Illinois,
       at which point the Fund began providing Witte benefits. Count II claimed that Transit Group,
       Inc., and TGT Merger had their own workers’ compensation policy and, under article XXXIV
       of the Illinois Insurance Code (215 ILCS 5/532 to 553 (West 2000)), that coverage was primary
       to the coverage provided by the Fund and should have been exhausted prior to the Fund being
       responsible for Witte’s benefits. Count II therefore “demand[ed] judgment against [the Transit
       Group entities] and Ace for declaration that [the Transit Group entities] and Ace are
       responsible” for the workers’ compensation benefits paid to and owed to Witte in connection
       with his workplace accident.
¶ 21       All of the defendants filed answers. In particular, the Transit Group entities and Ace filed
       individual answers, through the same attorney, and in response to nearly every allegation in
       the Fund’s amended complaint. They denied the allegations or asserted that they had
       insufficient knowledge to either deny or admit the allegations. And in response to the amended
       complaint’s allegation in count I that Transit Group Transportation, LLC, was also known as
       TGT Merger, the Transit Group entities and Ace each answered, “Defendant denies the
       allegations ***, and demands strict proof thereof.” And in response to the amended
       complaint’s allegation in count II that Transit Group Transportation, LLC, was also known as
       TGT Merger, the Transit Group entities and Ace each answered, “Defendant has insufficient
       knowledge to either deny or admit the allegations ***, and demands strict proof thereof.”
¶ 22       During discovery, the parties exchanged various documents, including the workers’
       compensation policy, covering Fox Midwest, issued by Fremont and the workers’
       compensation policy covering Transit Group, Inc., issued by Ace. In the Fremont policy, there
       were no change-of-control or anti-assignment provisions relating to the validity of the policy,
       but there was an endorsement page titled “Notification of Change in Ownership Endorsement.”
       The endorsement stated that the “experience rating modification factor” may change if there

                                                   -5-
       was a change in ownership, defined as “sales, purchases, other transfers, mergers,
       consolidations, dissolutions, formations of a new entity and other changes provided for in the
       applicable experience rating plan manual.” The endorsement further required Fox Midwest to
       notify Fremont within 90 days of any such change or else Fremont could revise the experience
       rating modification factor. It is unclear, however, if this endorsement was in effect, as it was
       never signed, did not contain an effective date, and did not have an endorsement number—
       three things that other endorsements in the Fremont policy had. The Fremont policy required
       Fox Midwest to make a deposit premium and monthly installment payments.
¶ 23        Additionally, during discovery, several depositions were held, including Witte’s, who
       testified that he began working for Fox Midwest in May 1999. He stated that, when he was
       injured on the job in January 2000 and over the next few months, his understanding was that
       he was still employed by Fox Midwest. During his deposition, Witte identified several weekly
       pay stubs he received from Fox Midwest. Some of these pay stubs were for pay periods ending
       before January 2000, and these stated that “Fox Midwest Transport, Inc.,” was his employer.
       Additional pay stubs were for pay periods after January 2000, including up until the pay period
       ending on September 3, 2000. All of the pay stubs after January 2000 that Witte identified
       stated that “Fox Midwest Transport, Inc.,” was his employer. Witte also identified W-2 tax
       forms for the 1999 and 2000 tax years, and each W-2 stated his employer was “Fox Midwest
       Transport, Inc.”
¶ 24        Kostelac, the vice president of risk management for Transit Group, Inc., around 1999-2000,
       also gave a deposition. He testified that, during the period of time in which his company was
       acquiring various trucking entities, it would “try to avoid paying for the same policy period”
       or duplicating workers’ compensation insurance coverage. To this end, Kostelac stated that,
       when Transit Group, Inc., acquired a new entity, it did not intend for the acquisition date to be
       the “absolute beginning of that [workers’ compensation] insurance coverage” for the
       acquisition. During his deposition, Kostelac identified a spreadsheet he had created containing
       the various companies Transit Group, Inc., had acquired during the late 1990s, which included
       the effective dates of the workers’ compensation insurance for them under the Ace policy.
       According to Kostelac, the purpose of the spreadsheet was “to determine if [a] claim should
       fall under [the] existing corporate program or the entity that we acquired and their existing
       coverage at that time.” Kostelac remarked that, based on the spreadsheet, the effective date of
       Fox Midwest’s inclusion in the Ace policy was March 1, 2000, “which was insured on a
       ground-up basis with Ace.”
¶ 25        Although Kostelac could not recall specifics of Fox Midwest’s addition into the Ace policy
       beyond the documentary evidence, he stated:
                “If we had a situation—and I’m not saying this was the case in Fox Midwest, but it
                might have been—if we had a situation where we acquired a company and within a
                relatively short time the policy was expiring anyway, why not just let it run its term and
                be done with it. The premiums have already been paid and so on. So I suspect that’s
                what we did with Fox Midwest. I don’t know that, but it kind of seems like that’s what
                we did.”
       Kostelac agreed that once the merger with Fox Midwest occurred, Fox Midwest legally ceased
       to exist, but he did not know whether Fox Midwest’s employees became employees of Transit
       Group, Inc. Kostelac did know that Fox Midwest’s employees continued to be paid by Fox
       Midwest out of its Green Bay, Wisconsin, office. But he noted that Fox Midwest was subject

                                                    -6-
       to the management and mandates of Transit Group, Inc. Kostelac also acknowledged that, in
       December 2001, Transit Group, Inc., filed for bankruptcy “immediately in the face of [its]
       insurance renewal” for the subsequent year.
¶ 26       Fred Angley, an account executive with Energy Insurance Brokers in 1999 and 2000, was
       also deposed. Angley testified that he had a close relationship with Cigna Insurance, which
       later became Ace and frequently provided clients with Ace insurance policies. Angley’s
       relationship with Transit Group, Inc., was through a relationship with Duane Williams, a retail
       insurance broker of Neace Lukens, who helped Transit Group, Inc., obtain insurance for its
       trucking business. When Transit Group, Inc., would acquire a new trucking business and when
       directed by Williams or Kostelac, Angley would add the acquisition as an additional insured
       to the already-in-effect workers’ compensation policy. However, Angley stated that this would
       not necessarily occur on the same date the acquisition occurred. When asked to recall why Fox
       Midwest was not immediately added to the Ace policy, Angley could not remember exactly
       why but speculated that it could have been because Fox Midwest was covered by the existing
       Fremont policy. Angley opined that an entity acquired by Transit Group, Inc., would not be
       covered by its existing workers’ compensation policy unless the policy was specifically
       endorsed to cover that new entity. Angley explained that, if a new acquisition was
       automatically covered by a policy, the insurance provider would be disadvantaged by having
       liability exposure to an entity it knew nothing about and it would not have received a premium
       payment to cover the additional risk. However, Angley acknowledged that there were
       occasions when two policies could overlap with one another and an insured would have two
       policies covering the same risk.
¶ 27       During the deposition, Angley identified a fax sent to him on February 18, 2000, by
       Kostelac, providing payroll data for the 1999 year for several entities under the Transit Group,
       Inc., umbrella. According to the fax, Kostelac stated “[o]f course Network, KAT, Fox, Priority,
       R&M and Rainbow did not participate in the Transit Group corporate program.” (Emphasis
       added.) Angley remarked that he used payroll data to help calculate estimates of insurance
       renewals. Based on the documentation he reviewed, he agreed that he did not add Fox Midwest
       to the Ace policy before March 1, 2000.
¶ 28       Additionally, Duane Williams was deposed. He testified that he helped provide trucking
       companies with various forms of insurance, including workers’ compensation insurance. He
       recalled working with Transit Group, Inc., on its workers’ compensation insurance and noted
       when a new entity needed to be added to its policy, Kostelac would inform him. Williams
       would compile various data on the new entity, including loss information and payroll
       information, and provide the data to wholesale insurance brokers, such as Angley. According
       to Williams, this process would occur months before Transit Group, Inc., actually acquired the
       new entity, and he believed that the Fox Midwest acquisition followed this process. Williams
       asserted that, when Transit Group, Inc., would acquire a new entity that had an existing
       workers’ compensation policy in effect, he would delay having the new entity added to the
       policy of Transit Group, Inc., in order to avoid duplicate coverage. During his deposition,
       Williams identified a fax he sent to Angley on February 22, 2000, providing Angley with
       information on a quote from Virginia Surety Company, Inc., for workers’ compensation
       coverage to Fox Midwest. Williams remarked that he sent this fax likely to get a comparable
       quote on workers’ compensation insurance from Angley for Fox Midwest.



                                                  -7-
¶ 29       In the deposition of Peter May, a senior underwriter for Ace, he testified that he could not
       recall specifically working on the policy of Transit Group, Inc., but had no reason to doubt that
       he did based on an assertion from Angley. After reviewing the policy document covering
       Transit Group, Inc., May noted that there were handwritten names on an “Other Insureds
       Extension” page, which he thought was sloppy and indicative of the policy document he
       reviewed not being the final policy document. May agreed that, based on the document he
       reviewed, the policy provided workers’ compensation coverage to all Transit Group, Inc.,
       employees “unless they [were] otherwise excepted in [the] policy.” May asserted that, in the
       normal course of workers’ compensation policies, if Transit Group, Inc., hired a new
       employee, that employee “would be automatically covered” under the policy. However, May
       also stated that, “[i]f someone is—a new entity is added, new subdivision—say there’s another
       purchase for Transit Group—that employee from that new subdivision or company would be
       added to the policy, that’s correct—part of the policy.” According to May, generally in order
       to add an entity to a policy during the middle of a policy period, it “wouldn’t be automatic”
       and his company would “have to know [be]cause we might not want to add it.” May agreed
       that, if there was an existing policy covering an entity, such as Fox Midwest, at the time of an
       acquisition, the acquiring entity would not want to add the entity to its existing policy because
       it would not want double coverage.
¶ 30       According to May, given the possibility of employment fluctuations during a policy period,
       insurance companies generally required an initial premium, which would be calculated based
       on various data about the employer, and then the insurance company would audit the final
       employment numbers after the policy period and adjust the premium based on that information,
       returning any surplus premium or requiring an additional premium. Lastly, during May’s
       deposition, he identified an e-mail sent on July 19, 2001, from Mark Cropanese to Pete
       Wagner, informing Wagner that “to the best of [Cropanese’s] knowledge, Fox Midwest was to
       be added to Transit Group’s WC policies effective [March 1, 2000].” According to May’s
       recollection, Cropanese worked for Ace, and Wagner was an audit coordinator.

¶ 31                                       D. Motion to Dismiss
¶ 32       In January 2018, the Transit Group entities and Ace filed a joint motion to dismiss the
       Fund’s amended complaint pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS
       5/2-619 (West 2000)). They observed that the Fund’s amended complaint sought a
       determination of liability for Witte’s workers’ compensation benefits but argued the issue of
       coverage did not become relevant until it was determined who among the various entities
       employed Witte at the time of his accident, a question of fact that had to be determined by the
       Commission. The Fund responded that the issue raised by its amended complaint was not who
       among the various entities employed Witte at the time of his accident, but rather whether Fox
       Midwest was even in existence at that time due to it being merged into TGT Merger. The Fund
       posited that this was a legal question for the circuit court to resolve.
           In June 2018, the circuit court denied the motion to dismiss, finding that it had subject
       matter jurisdiction in the litigation. The court noted that Witte had already been granted
       workers’ compensation benefits based in part on a finding that he was employed for purposes
       of the Act (820 ILCS 305/1 et seq. (West 2000)). As such, the court determined that the Fund’s
       lawsuit presented collateral questions of law, which involved the construction of the merger


                                                   -8-
       agreement and an insurance policy, both appropriate for the court to resolve.

¶ 33                                E. Motions for Summary Judgment
¶ 34        Also in January 2018, Ace, the Transit Group entities, and the Fund all filed cross-motions
       for summary judgment. Ace filed a motion for summary judgment on count II, arguing that the
       uncontested evidence showed that Fox Midwest was not covered by the Ace policy on January
       17, 2000, when Witte had his workplace accident. Ace highlighted multiple exhibits produced
       during the depositions, including (1) the spreadsheet Kostelac created, which showed the
       effective date for covering Fox Midwest on the Ace policy of March 1, 2000; (2) the fax
       Kostelac sent to Angley on February 18, 2000, wherein Kostelac stated “[o]f course *** Fox
       *** did not participate in the Transit Group corporate program”; and (3) the Ace policy that
       showed various trucking entities acquired by Transit Group, Inc., as other named insureds, but
       not Fox Midwest. Ace further pointed to the deposition testimony of Kostelac, Williams,
       Angley, and May, in which they all indicated that Fox Midwest was added to the Ace policy
       on March 1, 2000, the same date that the Fremont policy ended, to avoid duplicate insurance
       coverage. Ace asserted that there was no genuine issue of material fact that Witte was an
       employee of Fox Midwest on January 17, 2000, and the Fremont policy covered him on that
       date. Ace contended that, because there was no evidence Fox Midwest was added to its policy
       prior to March 1, 2000, and no evidence that any premium was collected to cover Fox Midwest,
       it was entitled to summary judgment.
¶ 35        In the Transit Group entities’ motion, they argued that they were entitled to summary
       judgment on count I because Witte was indisputably an employee of Fox Midwest on January
       17, 2000, and covered by the Fremont policy issued to Fox Midwest. The Transit Group entities
       highlighted Witte’s deposition testimony, wherein he testified that he was employed by Fox
       Midwest at the time of his accident, and also highlighted his pay stubs and tax forms showing
       that Fox Midwest was Witte’s employer at the time of his accident and well after the accident.
       The Transit Group entities noted the amended complaint’s allegation that Witte was an
       employee of TGT Merger at the time of his workplace accident but asserted that there was no
       evidence to support any contract for hire between Witte and TGT Merger. They also argued
       that they were entitled to summary judgment on count II, making the same arguments made by
       Ace in its motion for summary judgment on count II.
¶ 36        In the Fund’s motion, it contended it was entitled to summary judgment on both counts of
       its amended complaint, arguing that once Fox Midwest merged into TGT Merger, Fox Midwest
       became a part of the Transit Group enterprise. According to the Fund, following the merger,
       Fox Midwest ceased to exist and was legally a part of the Transit Group enterprise. Although
       the Fund acknowledged the Fremont policy, it asserted that, because the named insured under
       that policy was Fox Midwest and Fox Midwest no longer legally existed, the policy did not
       cover Witte’s workplace accident. Rather, the Fund asserted that, because Witte was an
       employee of the Transit Group enterprise, which had the Ace policy in effect, the Ace policy
       covered Witte’s accident. The Fund therefore argued that the circuit court should declare the
       Ace policy primarily responsible for Witte’s workers’ compensation benefits. Alternatively,
       the Fund argued that both the Ace policy and the Fremont policy covered Witte’s accident, and
       under the doctrine of equitable contribution, the policies were concurrent and insured the same
       risks. The Fund therefore argued in the alternative that the circuit court should declare both


                                                  -9-
       Fremont and Ace were responsible for Witte’s workers’ compensation benefits and declare the
       payments to be equally divided.
¶ 37       Following briefing on the summary judgment motions, the circuit court held a hearing.
       Although the record on appeal does not include a report of proceeding of the hearing, the circuit
       court’s order disposing of the cross-motions for summary judgment indicated that the court
       “generally inquired” about the relationships between the Transit Group entities at the time of
       Witte’s accident. According to the order, the Fund “asserted that all of the relevant entities had
       merged into Transit Group, Inc. as of January 17, 2000” and neither the Transit Group entities
       nor Ace “objected to nor attempted to clarify the contention and the court takes it as true.”
       With this assertion taken as true and in light of the evidence supporting the cross-motions for
       summary judgment, the court granted the Fund’s motion for summary judgment. The court
       determined that, on the date of Witte’s injury, Fox Midwest “no longer existed” as it had “been
       entirely subsumed into the Transit Group, Inc.,” which inherited “all rights, responsibilities,
       and liabilities of Fox Midwest,” including the employment of Witte. As such, the court found
       Witte employed by Transit Group, Inc., as a matter of law on the date of his accident.
       Furthermore, the court observed that Transit Group, Inc., was the named insured on the Ace
       policy and, thus, declared that the Ace policy covered Witte’s workplace accident. Given these
       findings, the court also denied the motions for summary judgment of Ace and the Transit Group
       entities.
¶ 38       The Transit Group entities and Ace subsequently appealed the circuit court’s rulings on
       their joint motion to dismiss as well as the cross-motions for summary judgment.

¶ 39                                           II. ANALYSIS
¶ 40                                       A. Motion to Dismiss
¶ 41        The Transit Group entities and Ace first contend that the circuit court erred when it denied
       their joint motion to dismiss where the question of what entity employed Witte at the time of
       his accident was a factual one that should have been decided by the Commission.
¶ 42        A motion to dismiss brought under section 2-619 of the Code of Civil Procedure (735 ILCS
       5/2-619 (West 2000)) admits the legal sufficiency of the plaintiff’s complaint but asserts that
       an affirmative matter defeats the claim. Smith v. Vanguard Group, Inc., 2019 IL 123264, ¶ 9.
       One such affirmative matter is that the circuit court does not have subject matter jurisdiction
       of the case. 735 ILCS 5/2-619(a)(1) (West 2000); People ex rel. Madigan v. Burge, 2014 IL
115635, ¶ 18. We review a section 2-619 motion to dismiss de novo. Smith, 2019 IL 123264,
       ¶ 9.
¶ 43        The Transit Group entities and Ace base their subject matter jurisdiction argument in part
       on section 18 of the Act, which states that “[a]ll questions arising under this Act, if not settled
       by agreement of the parties interested therein, shall, except as otherwise provided, be
       determined by the Commission.” 820 ILCS 305/18 (West 2000). Despite this provision of the
       Act, the circuit court may still have jurisdiction to resolve certain workers’ compensation
       matters. In Employers Mutual Cos. v. Skilling, 163 Ill. 2d 284, 287 (1994), our supreme court
       determined that section 18 of the Act was insufficient to divest the circuit court of jurisdiction
       over all issues involving workers’ compensation. Because of this, a court must determine
       whether an issue involving workers’ compensation is reserved exclusively for the Commission
       or whether the circuit court and the Commission hold concurrent jurisdiction over the issue.
Id. at 286. And, if concurrent, a court must decide which forum has paramount jurisdiction. Id.

                                                   - 10 -
¶ 44        While generally, Illinois courts have original jurisdiction over all justiciable matters (Ill.
       Const. 1970, art. VI, § 9), the legislature may vest exclusive original jurisdiction in an
       administrative agency “when it has explicitly enacted a comprehensive statutory administrative
       scheme.” Hastings Mutual Insurance Co. v. Ultimate Backyard, LLC, 2012 IL App (1st)
101751, ¶ 31. As a result, because of the Act, the circuit court has “no original jurisdiction over
       workers’ compensation proceedings, wherein benefits are determined, under the Act.” Hartlein
       v. Illinois Power Co., 151 Ill. 2d 142, 158 (1992); see also Bradley v. City of Marion, Illinois,
       2015 IL App (5th) 140267, ¶ 25 (where the issue concerned the plaintiff’s entitlement to
       workers’ compensation benefits and the defendants’ defenses to the plaintiff’s claim, those
       issues fell “squarely within the purview of the Commission’s exclusive jurisdiction”). And in
       these situations, a party must pursue and exhaust all administrative remedies before looking
       for review in the courts. Skilling, 163 Ill. 2d at 288.
¶ 45        In this case, the Fund’s declaratory judgment action does not involve an issue about
       whether Witte is entitled to workers’ compensation benefits. Importantly, it has already been
       adjudicated that Witte was entitled to such benefits and he has received those benefits. The
       primary issue here concerns the legal effect of Fox Midwest’s merger into TGT Merger as it
       relates to workers’ compensation insurance policies, which broadly may be deemed questions
       of corporate and contract law. See Continental Western Insurance Co. v. Knox County EMS,
       Inc., 2016 IL App (1st) 143083, ¶¶ 21, 29 (where question in litigation concerned “how the
       financial burden to pay [a claimant’s] workers’ compensation award, if any, will be
       distributed,” the dispute was one “of contract interpretation” and not within the exclusive
       jurisdiction of the Commission). Thus, the Commission does not have exclusive jurisdiction
       over this dispute.
¶ 46        Where the Commission does not have exclusive jurisdiction over an issue related to
       workers’ compensation, the Commission and the circuit court hold concurrent jurisdiction.
       Skilling, 163 Ill. 2d at 287. In these instances, we must examine the relationship between the
       circuit court and the administrative agency relative to the issue involved. See id. at 288. That
       is to say, even if the circuit court has jurisdiction to hear a matter, the administrative agency
       may be a better forum to resolve the matter given its specialized and technical expertise. Id. at
       288-89. In such cases, primary jurisdiction would lie with the administrative agency such that
       the circuit court should “stay the judicial proceedings pending referral of a controversy, or
       some portion of it, to an administrative agency having expertise in the area.” Id. at 288.
¶ 47        Under these principles, this is not a case where the primary jurisdiction lies with the
       Commission. The critical issue before us—the legal effect of Fox Midwest’s merger into TGT
       Merger as it relates to workers’ compensation insurance policies—presents questions of
       corporate and contract law. While workers’ compensation law is tangentially related to the
       issue at hand, this case does not require a detailed examination of the Act or any other matter
       where specialized and technical expertise in workers’ compensation law is required. As such,
       given the questions of corporate and contract law involved, this declaratory judgment action
       was properly resolved by the circuit court. See id. at 289.
¶ 48        In reaching this conclusion, we find the Transit Group entities and Ace’s reliance on
       Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456 (2010), unpersuasive. In Keating, the
       plaintiff fell and injured himself while working on a porch of an apartment building. Id. at 458.
       He sued the owner of the building and the property management company for negligence in a
       premises liability action. In his fourth amended complaint, he alleged that the defendants were

                                                   - 11 -
       employers for purposes of the Act and, thus, had an obligation to provide him with workers’
       compensation insurance. Id. at 458, 462. Ultimately, in granting the defendants’ motion to
       strike the plaintiff’s allegation of employment, the circuit court determined that the
       Commission had exclusive jurisdiction to decide if the defendants were employers for purposes
       of the Act. Id. at 462.
¶ 49       On appeal, the appellate court agreed, finding that the Commission, due to its expertise,
       was “uniquely suited” to make the factual determinations of “whether an employment
       relationship existed.” Id. at 468. As such, this court held that the Commission, not the circuit
       court, was the proper forum for the plaintiff to seek relief based on an alleged employment
       relationship. Id. at 470.
¶ 50       In the present case, the determination of whether Witte was employed for purposes of the
       Act—a question that the Commission is uniquely suited to resolve—has already been made by
       the Commission in Witte’s earlier workers’ compensation case. The issue here concerns the
       legal effect of Fox Midwest’s merger into TGT Merger as it relates to workers’ compensation
       insurance policies—questions of corporate and contract law that the Commission is not
       uniquely suited to resolve. Accordingly, the circuit court properly denied the Transit Group
       entities and Ace’s joint motion to dismiss.

¶ 51                             B. Cross-Motions for Summary Judgment
¶ 52       The Transit Group entities and Ace next contend that the circuit court erred in denying
       their motions for summary judgment and in granting the Fund’s motion for summary judgment.
       They posit that the undisputed facts show that, when Witte had his workplace accident, Fox
       Midwest had not been added to the Ace policy because Fox Midwest had its own policy at the
       time through Fremont. They therefore argue that the Fremont policy was the only workers’
       compensation insurance policy covering Witte’s injury. Additionally, the Transit Group
       entities and Ace assert that there was no evidence that Ace received a premium payment in
       exchange for covering Fox Midwest on the Ace policy, further demonstrating that the Ace
       policy could not have covered Witte’s workplace accident.
¶ 53       By the parties’ filing of cross-motions for summary judgment, they have agreed that there
       is only a question of law involved and therefore invite the circuit court to resolve the litigation
       based solely upon the record. Pielet v. Pielet, 2012 IL 112064, ¶ 28. Disposing of litigation on
       a motion for “[s]ummary judgment is a drastic” measure, and such a motion “should be granted
       only when the movant’s right to judgment is clear and free from doubt.” Bremer v. City of
       Rockford, 2016 IL 119889, ¶ 45. Specifically, the circuit court should only grant summary
       judgment where the pleadings, depositions, admissions, and affidavits on file, when viewed in
       the light most favorable to the nonmoving party, demonstrate that there is no genuine issue of
       any material fact, and the moving party is entitled to judgment as a matter of law. Gurba v.
       Community High School District No. 155, 2015 IL 118332, ¶ 10. A genuine issue of material
       fact exists where the material facts are disputed or reasonable people could draw different
       inferences from the undisputed facts. Mashal v. City of Chicago, 2012 IL 112341, ¶ 49. We
       review the circuit court’s ruling on a motion for summary judgment de novo. Gurba, 2015 IL
118332, ¶ 10. Furthermore, when we construe provisions of an insurance policy, this involves
       a question of law, which we also review de novo. Pekin Insurance Co. v. Wilson, 237 Ill. 2d
446, 455 (2010).


                                                   - 12 -
¶ 54       In this case, there are several undisputed facts, beginning with the fact that Witte
       commenced his employment with Fox Midwest in May 1999. At this time, Fox Midwest had
       a workers’ compensation policy through Fremont, covering it from March 1, 1999, until March
       1, 2000. In late December 1999, Transit Group, Inc., used TGT Merger, its subsidiary, to
       effectuate a merger with Fox Midwest. According to the merger documents, Fox Midwest
       merged into TGT Merger, and TGT Merger was the surviving corporate entity. In the
       deposition of Kostelac, he explained that Transit Group, Inc., used subsidiaries to perform
       acquisitions via merger, and then “very rapidly” rolled the acquisitions into Transit Group, Inc.
       A little more than two weeks after the merger, Witte had his workplace accident. At the time
       of his accident, Transit Group, Inc., had a workers’ compensation policy through Ace, covering
       it from January 1, 2000, until January 1, 2001. Witte then filed a claim for workers’
       compensation and began receiving benefits from Fremont until July 2, 2003, when it was
       involuntarily liquidated by the State of Illinois. At this time, the Fund took over as the provider
       of benefits to Witte.
¶ 55       At the outset, before addressing the legal consequences of these undisputed facts, we note
       that the effect of a merger is a matter of corporate law, and the parties have not raised any
       choice-of-law issue, on appeal or in the circuit court. While it is clear that, because Witte’s
       accident occurred in Illinois, the Act applied to his workers’ compensation claim and
       subsequent benefits (see 820 ILCS 305/1(b)(2) (West 2000)), the same cannot be said
       conclusively for the effect of the merger. The merger at issue in this case was between a
       Wisconsin corporation (Fox Midwest) and a Delaware corporation (TGT Merger), in which
       only a Delaware corporation survived, in accordance with those states’ business statutes based
       on the merger documents. But there is no meaningful difference among Illinois, Delaware, or
       Wisconsin law concerning the effect of a statutory merger (see 805 ILCS 5/11.50 (West 2000);
       Del. Code Ann. tit. 8, § 259(a) (2000); Wis. Stat. § 180.1106 (1999)), such that there is no real
       choice-of-law issue. See Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 155 (2007) (“A
       choice-of-law determination is required only when a difference in law will make a difference
       in the outcome.”). As such, we will apply Illinois law.
¶ 56       Under Illinois law, when two corporations merge, the result is a single corporation, the one
       designated by the merger documents as the surviving corporation. 805 ILCS 5/11.50(a)(1)
       (West 2000). The since-merged corporation no longer exists legally. Id. § 11.50(a)(2). Thus,
       upon the merger, the surviving corporation possesses
                “all property, real, personal, and mixed, and all debts due on whatever account,
                including subscriptions to shares, and all other choses in action, and all and every other
                interest, of or belonging to or due to each of the corporations so merged or consolidated,
                shall be taken and deemed to be transferred to and vested in such single corporation
                without further act or deed.” Id. § 11.50(a)(4).
       Additionally, the surviving corporation “shall thenceforth be responsible and liable for all the
       liabilities and obligations of each of the corporations so merged.” Id. § 11.50(a)(5). Delaware
       and Wisconsin law provide for the same transfer of assets, rights, liabilities and obligations by
       operation of law to the surviving corporation following a merger, and they similarly provide
       that the since-merged corporation no longer exists legally. See Del. Code Ann. tit. 8, § 259(a)
       (2000); Wis. Stat. § 180.1106 (1999).
¶ 57       Because the merger at issue in this case was a statutory one, on January 1, 2000, after Fox
       Midwest merged into TGT Merger, Fox Midwest no longer legally existed. See 805 ILCS

                                                   - 13 -
       5/11.50(a)(2) (West 2000) (“The separate existence of all corporations parties to the plan of
       merger or consolidation, except the surviving or new corporation, shall cease.”); see also Del.
       Code Ann. tit. 8, § 259(a) (2000) (“When any merger *** shall have become effective under
       this chapter, for all purposes of the laws of this State the separate existence of all the constituent
       corporations, or of all such constituent corporations except the one into which the other or
       others of such constituent corporations have been merged, as the case may be, shall cease
       ***.”); Wis. Stat. § 180.1106(1)(a) (1999) (“Every other corporation that is party to the merger
       merges into the surviving corporation and the separate existence of every corporation party to
       the merger except the surviving corporation ceases.”). And once Fox Midwest ceased to exist,
       Witte was no longer an employee of Fox Midwest, but rather became an employee of TGT
       Merger by operation of law.
¶ 58       However, according to Kostelac’s deposition, TGT Merger was merely used as a “legal
       vessel[ ]” used for tax purposes to effectuate the acquisition of Fox Midwest by Transit Group,
       Inc. Thus, as Kostelac remarked during his deposition, Fox Midwest and TGT Merger were
       rolled into Transit Group, Inc., “very rapidly” following the merger. And during the hearing
       on the parties’ cross-motions for summary judgment, according to the circuit court’s written
       order disposing of the motions, the Fund “asserted that all of the relevant entities, including
       TGT Merger, had merged into Transit Group, Inc. as of January 17, 2000. Defendants neither
       objected to nor attempted to clarify the contention and the court takes it as true.” Thus, it is
       clear that, as of January 17, 2000, TGT Merger itself had ceased to be a subsidiary of Transit
       Group, Inc., but rather was also merged into Transit Group, Inc., meaning Witte was employed
       by Transit Group, Inc., when he was injured on the job. While Witte may have been in the
       “Fox Midwest division” or some nomenclature to that effect within Transit Group, Inc., he
       could not work for “Fox Midwest Transport, Inc.,” as no such corporation existed following
       its merger into TGT Merger. Though Witte received pay stubs and a W-2 form from “Fox
       Midwest Transport, Inc.,” following the merger, these documents cannot override the legal
       effect of Fox Midwest being merged into TGT Merger and later into Transit Group, Inc.—its
       cessation of existence as a corporation. See 805 ILCS 5/11.50(a)(2) (West 2000).
¶ 59       Given that Witte was employed by Transit Group, Inc., on January 17, 2000, we now look
       at the Ace policy, using the same principles to interpret and construe it as any other contract.
       Saathoff v. Country Mutual Insurance Co., 379 Ill. App. 3d 398, 402 (2008). “When construing
       the language of an insurance policy, our primary objective is to ascertain and give effect to the
       intentions of the parties as expressed in their agreement.” Johnson v. State Farm Mutual
       Automobile Insurance Co., 323 Ill. App. 3d 376, 381 (2001). But if the terms of the policy are
       clear, they will be applied as written and given their plain and ordinary meaning. Id.
¶ 60       The Ace policy stated that the named insured was “Transit Group, Inc.,” and the policy
       covered “TRUCKING IL” as a workplace. And Witte, as discussed, became an employee of
       Transit Group, Inc., by January 17, 2000. Given this, the Ace policy covered Witte as an
       employee of Transit Group, Inc., when he injured himself on the job. We recognize that, in the
       Ace policy, there were multiple “Other Insureds Extension” pages listing several other entities,
       including those that Transit Group, Inc., had acquired during the late 1990s. Fox Midwest’s
       name was not one of them. But as discussed, the Ace policy clearly covered Transit Group,
       Inc., employees, which Witte was when he had his workplace accident.
¶ 61       Under section 546(a) of the Illinois Insurance Code (215 ILCS 5/546(a) (West 2000)):


                                                    - 14 -
                “[a]n insured or claimant shall be required first to exhaust all coverage provided by any
                other insurance policy, regardless of whether or not such other insurance policy was
                written by a member company, if the claim under such other policy arises from the
                same facts, injury, or loss that gave rise to the covered claim against the Fund.”
       The General Assembly added to this section in 2015 that when an insured or claimant does not
       first exhaust coverage, the Fund has “an independent right of recovery against each insurer
       whose coverage was not exhausted in the amount the Fund would not have had to pay if that
       insurer’s coverage had been exhausted first.” 215 ILCS 5/546(a) (West 2016). Because we
       have found that the Transit Group, Inc., policy issued by Ace covered Witte at the time of his
       accident, the Ace policy was “other insurance” that should have been exhausted prior to the
       Fund paying Witte workers’ compensation benefits.
¶ 62        Nevertheless, the Transit Group entities and Ace raise multiple arguments as to why the
       Ace policy was not other insurance. First, they posit that there was no evidence that any
       premium was collected by Ace to cover Fox Midwest on the date of Witte’s accident. However,
       this argument ignores that Fox Midwest did not exist at the time of Witte’s accident and the
       deposition testimony of May, who testified that, if Transit Group, Inc., hired a new employee,
       that employee “would be automatically covered” under the Ace policy. Witte was an employee
       of Transit Group, Inc., at the time of his accident and was automatically a part of the Ace
       policy. We do agree with the Transit Group entities and Ace that a premium is an indispensable
       part of an insurance policy and the amount of a premium is commensurate with the amount of
       risk the insurer undertakes to cover the insured. See generally Illinois Insurance Guaranty
       Fund v. Virginia Surety Co., 2012 IL App (1st) 113758, ¶ 15; Ryan v. State Farm Mutual
       Automobile Insurance, Co., 397 Ill. App. 3d 48, 51-52 (2009). But as noted by May in his
       deposition, the possibility of employment fluctuations of a named insured is contemplated by
       the insurer ahead of time, and the reason an insurer generally requires an initial premium and
       an audit following the policy period is to return any premium surplus or require an additional
       premium.
¶ 63        Additionally, citing Board of Education of the City of Chicago v. Industrial Comm’n, 53
Ill. 2d 167 (1972), Crepps v. Industrial Comm’n, 402 Ill. 606 (1949), and Wolverine Insurance
       Co. v. Jockish, 83 Ill. App. 3d 411 (1980), the Transit Group entities and Ace argue that, under
       the Act, the relationship of an employer and employee is a product of mutual assent. They posit
       that there was no proof of employment of Witte by any of the Transit Group entities, including
       TGT Merger. And they assert that, based on Witte’s deposition testimony, he was unaware that
       he was employed by anyone other than Fox Midwest at the time of his accident.
¶ 64        In all three decisions cited by the Transit Group entities and Ace, the question presented
       was whether a person was employed for purposes of the Act, and evidence of mutual assent
       was relevant to that inquiry. See Board of Education, 53 Ill. 2d at 170 (determining whether a
       college student volunteering at a Chicago public school was employed by the Board of
       Education of the City of Chicago when she injured herself at the school); Crepps, 402 Ill. at
       610-16 (determining whether an electrician installing light fixtures at the office of a real estate
       broker was his employee when he injured himself at the office); Jockish, 83 Ill. App. 3d at 416
       (determining whether a truck driver helping a friend retrieve a disabled truck off the highway
       was an employee of the friend when he injured himself on highway). In this case, however, it
       is undisputed that Witte was employed at the time of his accident for purposes of the Act. One
       of the critical questions here is who that employer was, a legal question resolved by virtue of

                                                   - 15 -
       Fox Midwest and TGT Merger executing a statutory merger, wherein the assets and property
       of Fox Midwest vested in TGT Merger by operation of law. See 805 ILCS 5/11.50(a)(4) (West
       2000). Because the statutory merger transferred Witte’s employment by operation of law, no
       extrinsic proof of employment by the Transit Group entities was required, and a question of
       mutual assent was simply not presented in this case. Thus, Board of Education, Crepps, and
       Jockish are inapposite. Furthermore, Witte’s subjective belief of who his employer was on the
       date of his injury is meaningless. Again, while Witte may have been part of the “Fox Midwest
       division” of Transit Group, Inc., he was legally employed by Transit Group, Inc.
¶ 65        The Transit Group entities and Ace further argue there was no evidence that the Fremont
       policy had been cancelled with that cancellation accepted by the Commission pursuant to the
       Illinois workers’ compensation insurance regulations. See 50 Ill. Adm. Code 9100.30 (1986).
       Although we have concluded that the Ace policy covered Witte’s accident, that does not mean
       we have also concluded that the Fremont policy did not cover Witte’s accident, as there is
       nothing that would preclude two workers’ compensation policies from insuring the same risk.
       See Home Insurance Co. v. Cincinnati Insurance Co., 213 Ill. 2d 307, 316 (2004) (finding the
       doctrine of equitable contribution applicable in circumstances where there are “concurrent
       policies insur[ing] the same entities, the same interests, and the same risks”). According to
       various deposition testimony, duplicate coverage is not the preferred practice, and businesses
       attempt to avoid such instances, but it can and does happen. As such, it is quite possible that,
       due to Fox Midwest’s statutory merger into TGT Merger, the Fremont policy transferred to
       TGT Merger as an asset and interest of Fox Midwest prior to the merger. See 805 ILCS
       5/11.50(a)(4) (West 2000); see also Elliott Co. v. Liberty Mutual Insurance Co., 434 F. Supp.
2d 483, 492 (N.D. Ohio 2006) (finding that “[c]ourts have transferred [insurance] coverage by
       operation of law in a number of situations” and “[t]he most common situation occurs during a
       corporate merger”); Knoll Pharmaceutical Co. v. Automobile Insurance Co. of Hartford, 167
F. Supp. 2d 1004, 1010-11 (N.D. Ill. 2001) (interpreting Illinois law and finding that, upon a
       statutory merger, insurance rights of since-merged corporation transferred to the surviving
       corporation by operation of law).
¶ 66        However, as previously noted, Fremont was involuntarily liquidated by the State of Illinois
       on July 2, 2003, at which point the Fund took over as the provider of benefits to Witte. It is
       from this point on that the Fund seeks a declaration that it was not responsible for Witte’s
       workers’ compensation benefits and ultimately compensation from that declaration. In other
       words, whether Fremont properly paid out benefits to Witte prior to July 2, 2003, is not at issue
       in this appeal. Our only concern is whether the Fund became responsible following Fremont’s
       involuntary liquidation. And in light of our finding that Witte was legally an employee of
       Transit Group, Inc., on the date of his accident, and the Ace policy’s named insured was Transit
       Group, Inc., the circuit court properly declared that the Ace policy covered Witte at the time
       of his injury. Accordingly, the court did not err in granting the Fund’s motion for summary
       judgment and denying the Transit Group entities and Ace’s motions for summary judgment.

¶ 67                                     III. CONCLUSION
¶ 68      For the foregoing reasons, we affirm the judgments of the circuit court of Cook County.

¶ 69      Affirmed.


                                                  - 16 -